1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
2                                                                   EASTERN DISTRICT OF WASHINGTON




3                         UNITED STATES DISTRICT COURT Apr 03, 2020
                         EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK    C



4
     ZIRKLE FRUIT COMPANY, a                     No. 1:19-cv-03180-SMJ
5    Washington Corporation,
                                                 ORDER DISMISSING CASE
6                              Plaintiff,

7                 v.

8    UNITED STATES DEPARTMENT OF
     LABOR; PATRICK PIZZELLA, in his
9    official capacity as Acting United States
     Secretary of Labor; JOHN P.
10   PALLASCH, in his official capacity as
     Assistant Secretary of Labor,
11   Employment & Training
     Administration, United States
12   Department of Labor; CHERYL M.
     STANTON, in her official capacity as
13   Administrator of the Wage & Hour
     Division, United States Department of
14   Labor;

15                             Defendants.

16         On March 31, 2020, the parties filed a stipulated dismissal, ECF No. 100.

17   Consistent   with   the   parties’     agreement   and   Federal   Rule         of   Civil

18   Procedure 41(a)(1)(A)(ii), IT IS HEREBY ORDERED:

19         1.     The parties’ Notice of Stipulated Dismissal, ECF No. 100, is

20                ACKNOWLEDGED.




     ORDER DISMISSING CASE – 1
1          2.     All claims are DISMISSED WITHOUT PREJUDICE, with all

2                 parties to bear their own costs and attorney fees.

3          3.     All pending motions are DENIED AS MOOT.

4          4.     All hearings and other deadlines are STRICKEN.

5          5.     The Court retains continuing jurisdiction to enforce its prior Orders,

6                 including concerning the remittance of unpaid wages, see ECF No. 93

7                 at 30–31, as modified by ECF No. 97. See Hook v. State of Ariz., Dept

8                 of Corr., 972 F.2d 1012, 1014 (9th Cir. 1992) (citing City of Las

9                 Vegas, Nevada v. Clark Cty., Nevada, 755 F.2d 697, 701 (9th Cir.

10                1984)).

11         6.     The Clerk’s Office is directed to CLOSE this file.

12         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

13   provide copies to all counsel.

14         DATED this 3rd day of April 2020.

15                      _________________________
                        SALVADOR MENDOZA, JR.
16                      United States District Judge

17

18

19

20



     ORDER DISMISSING CASE – 2
